Citation Nr: 0905423	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-00 187A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from February 
25-28, 2007.




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 decision by the Tennessee Valley Health Care 
System (HCS) of the Department of Veterans Affairs (VA).

In his January 2008 Substantive Appeal (on VA Form 9), the 
Veteran requested a hearing at a local VA Office before a 
Member (Veterans Law Judge) of the Board.  38 C.F.R. §§ 
20.700, 20.704 (2008).  The Board scheduled a videoconference 
hearing for March 2009.  Unfortunately, the Veteran died 
before his scheduled hearing.


FINDING OF FACT

The Veteran died in January 2009, during the pendency of this 
appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of the Veteran's claim at this time.  
38 U.S.C.A. § 7104(a) (West 2007); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
Veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2007); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the office from 
which the claim originated (normally, the local VA Regional 
Office (RO)), but in this particular instance the local VA 
Medical Center (VAMC).  




ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


